DETAILED ACTION
Examiner’s Note
This Corrected Notice of Allowability corrects typographical errors which were contained within the Examiner’s Amendment of the previous Notice of Allowability, dated 23 February 2022.  The Examiner’s Amendment contained within this Office Action supersedes the previous Examiner’s Amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 2-31 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 29 October 2021 and 04 February 2022 (2) have been acknowledged and considered by the Examiner. The 
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS which may be of particular relevance to the presently claimed invention in response to this Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephonic communication with Robert Gerhart on 07 February 2022.
The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
18.	A neuromodulation system comprising: 
an implantable device for suppressing pain by applying a neural stimulus, the device comprising: 

a stimulus source for providing stimuli to be delivered from the at least one stimulus electrode to an electrically excitable tissue in the dorsal column of a patient; and 
measurement circuitry for measuring a neural response sensed at the at least one sense electrode and evoked in response to a stimulus; and 
a processor configured to set a maximum intensity of the delivered stimuli based on the measured neural response, 
wherein the processor is configured to set the maximum intensity of the delivered stimuli based on the measured neural response by: 
comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of a neural response intensity to a stimulus intensity, and 
setting the maximum intensity of the delivered stimuli based on the determined characteristic of the neural response growth curve,
wherein the stimulus source is configured to provide the stimuli according to the maximum intensity of the delivered stimuli.

21.	The neuromodulation system of claim 18, wherein the characteristic is a stimulus threshold at which evoked neural responses arise. 
23. 	The neuromodulation system of claim 18, wherein the neural response intensity is an amplitude of a portion of a neural response which comprises a voltage amplitude between an N1 peak and a P2 peak of the neural response. 
24. 	The neuromodulation system of claim 18, wherein the stimulus intensity is an amplitude of stimulus current.
27.	A method of suppressing pain by applying a neural stimulus, the method comprising: 
delivering stimuli from at least one stimulus electrode to an electrically excitable tissue in the dorsal column of a patient; 
measuring a neural response sensed at at least one sense electrode and evoked in response to a stimulus; and 
setting a maximum intensity of the delivered stimuli based on the measured neural response, 
wherein setting the maximum intensity of the delivered stimuli based on the measured neural response comprises: 
comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of a neural response intensity to a stimulus intensity, and 
setting the maximum intensity of the delivered stimuli based on the determined characteristic of the neural response growth curve
wherein the stimuli are delivered according to the maximum intensity.
29.	(Cancelled)
30.	The method of claim 27, wherein the characteristic is a stimulus threshold at which evoked neural responses arise.

Allowable Subject Matter
Claims 2-19, 21-28, 30, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance, using independent claim 2 as exemplary.
The prior art of record does not disclose or suggest the limitations of “a processor configured to set a threshold of the delivered stimuli based on the measured neural response by: comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of a neural response intensity to a stimulus intensity, and setting the threshold of the delivered stimuli based on the determined characteristic of the neural response growth curve, wherein the stimulus source is configured to provide the stimuli according to the 
Bradley describes an implantable device for managing pain by applying a neural stimulus ([0007]), including a stimulation electrode for providing stimulation to electrically excitable tissue in the dorsal column of a patient ([0012]), measurement circuitry for measuring a neural response sensed at a sense electrode and evoked in response to the stimulus ([0066]), a processor configured to set a threshold for the delivered stimuli based on the measured neural response (figure 6 and corresponding description, for example [0066] - [0068]), and wherein the stimulus source is configured to provide the stimuli according to the threshold ([0066] - [0068]).  However, Bradley does not disclose or suggest using a neural response growth curve or any curve that could be considered analogous to a neural response growth curve as recited in the pending claims.  As a result, Bradley also does not disclose or suggest “comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of a neural response intensity to a stimulus intensity, and setting the threshold of the delivered stimuli based on the determined characteristic of the neural response growth curve,” as recited in independent claim 2. 
Libbus describes a system for testing a neural stimulation threshold in a patient, including using a stimulus response curve to determine the minimal stimulation threshold to elicit a myocardial contraction ([0060]).  However, Libbus describes the could be generated by “comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve,” there is no description in Libbus that this is definitely how the curve is generated.  Even assuming, arguendo, that Libbus’s curve is generated in a manner similar to that recited in the pending claims, there is no indication that this curve could be applied to the nerves described by Bradley, for the purpose described by Bradley, and using the other structural elements described by Bradley in order to yield a system similar to that recited by the pending claims.
The Examiner respectfully submits that, due to the specificity of the steps recited in the pending claims, the prior art does not provide the requisite teaching, suggestion, and motivation to obviate the pending claims.   Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792